Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

--------------------------------------------------------------------------------

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of September 1, 2012
(the “Effective Date”), between Tuesday Morning Corporation, a Delaware
corporation (the “Company”), and Brady Churches (“Executive”).

 

In consideration of the mutual covenants contained in this Agreement and other
good and valuable consideration, the receipt and sufficiency of which are
acknowledged, the Company and Executive agree as follows:

 

1.             Employment.  The Company shall employ Executive, and Executive
shall serve as an employee of the Company, on the terms and conditions set forth
in this Agreement.

 

2.             Position and Duties.

 

(a)           Title and Duties.  During the Employment Period (as defined
below), Executive shall serve as the President and Chief Executive Officer of
the Company and shall have the normal duties, responsibilities and authority
consistent with these titles, subject to the power of the board of directors of
the Company (the “Board”) to expand or limit Executive’s duties,
responsibilities and authority and to override the actions of Executive.

 

(b)           Reporting and Other Activities.  Executive shall report to the
Board, and Executive shall devote his full business time and attention (except
for permitted vacation periods and reasonable periods of illness or other
incapacity) to the business and affairs of the Company and its subsidiaries.  It
is understood that Executive may devote time to charitable activities and
personal investments and, with the prior approval of the Board, serve on the
boards of directors of other companies, so long as these activities do not
interfere with the performance of his duties under this Agreement.

 

3.             Salary, Benefits, Bonus and Expenses.

 

(a)           Base Salary.  Effective as of the Effective Date, and until
Executive’s employment with the Company is terminated as provided in paragraph 4
of this Agreement (the “Employment Period”), Executive’s base salary shall be
$600,000 per annum or such higher rate as the Compensation Committee of the
Board (the “Compensation Committee”) may designate from time to time (the “Base
Salary”).  The Base Salary shall be payable in regular installments in
accordance with the Company’s general payroll practices and subject to legally
required and other customary withholding.  In addition, during the Employment
Period, Executive shall be entitled to five weeks of vacation in each 12-month
period and to participate in all of the Company’s employee benefit programs for
which senior executive employees of the Company and its subsidiaries are
generally eligible, including medical and dental insurance and the Company’s
401(k) plan.

 

(b)           Bonuses.  The Company may award Executive a discretionary cash
bonus for services performed by the Executive during the first year of the
Employment Period; this bonus will be based solely on the Board’s evaluation of
Executive’s performance during that year and

 

1

--------------------------------------------------------------------------------


 

shall be paid by the Company to Executive on October 4, 2013.  Beginning with
the fiscal year beginning July 1, 2013, and during the remainder of the
Employment Period, Executive shall be eligible to participate in the Company’s
annual bonus program or any successor plan (the “Annual Incentive Program”). The
bonus opportunity afforded Executive pursuant to the foregoing sentence of this
paragraph 3(b) may vary from year to year and any bonus earned under the Annual
Incentive Program shall be paid at a time and in a manner specified in the
Annual Incentive Program.  Executive’s bonus levels under the Annual Incentive
Program will be contingent on the Company achieving predetermined performance
goals and the approval by the Compensation Committee.

 

(c)           Options.

 

(i)            Signing Options.  In connection with the execution and delivery
of this Agreement, on the Effective Date (the “First Grant Date”), Executive
shall be granted by the Company under the Company’s 2008 Long-Term Equity
Incentive Plan (the “2008 Plan”) a combination of a stock option intended to be
an incentive stock option (the “First Signing ISO”) under the Internal Revenue
Code of 1986, as amended (the “Code”), and a nonqualified stock option (together
with the First Signing ISO, the “First Signing Options”) covering, in the
aggregate, 800,000 shares of the Company’s common stock, par value $0.01 per
share (“Common Stock”), with the allocation between the number of shares subject
to the First Signing ISO and the number of shares subject to the remainder of
the First Signing Options to be determined by the Compensation Committee on the
First Grant Date, subject to the approval of Executive, with the goal of
maximizing the number of shares subject to the First Signing ISO as the
Compensation Committee may deem reasonably acceptable under applicable laws and
regulations.  If the Company’s stockholders approve either an amendment of the
2008 Plan (which increases the number of shares of the Common Stock available
for awards under the plan) or the Company’s 2012 Long-Term Equity Incentive Plan
(the “2012 Plan”) at the annual meeting of the Company’s stockholders to be held
in 2012 (the “2012 Meeting”), then on the date of the first meeting of the
Compensation Committee following the 2012 Meeting (the “Second Grant Date”),
Executive shall be granted by the Company under the Company’s 2008 Plan or 2012
Plan a combination of a stock option intended to be an incentive stock option
(the “Second Signing ISO”) under the Code and a nonqualified stock option
(together with the “Second Signing ISO, the “Second Signing Options”) covering,
in the aggregate, 200,000 shares of the Common Stock, with the allocation
between the number of shares subject to the Second Signing ISO and the number of
shares subject to the remainder of the Second Signing Options to be determined
by the Compensation Committee on the Second Grant Date, subject to the approval
of Executive, with the goal of maximizing the number of shares subject to the
Second Signing ISO as the Compensation Committee may deem reasonably acceptable
under applicable laws and regulations.  If the Company’s stockholders do not
approve either an amendment of the 2008 Plan (which increases the number of
shares of the Common Stock available for awards under the plan) or the 2012 Plan
at the 2012 Meeting, then the Company will provide Executive with additional
cash compensation intended to reasonably compensate Executive for not being able
to receive the Second Signing Options.  If the exercise price for the Second
Signing Options is greater than the exercise price for the First Signing
Options, on the date the Second Signing Options are granted the Company shall
grant Executive a restricted stock award having a value to Executive, on an
after-tax basis, equal to the difference in the exercise prices multiplied by
the number of shares subject to the Second Signing Options and based upon a
value of $12.50 per

 

2

--------------------------------------------------------------------------------


 

share of restricted stock, and such restricted stock award shall be subject to
the same restrictions and limitations as the Second Signing Options.

 

(ii)           Exercise Price.  The exercise price per share of each signing
option described in paragraph 3(c)(i) above (each, a “Signing Option”) will be
the fair market value of a share of the Common Stock on the date of grant of the
Signing Option, as determined in accordance with the terms of the 2008 Plan or
the 2012 Plan, as applicable.

 

(iii)          Vesting.  The Signing Options will vest as follows:  Options to
purchase an initial tranche of 333,333 shares will vest on the first Business
Day when the Trailing Trading Price of the Common Stock equals or exceeds $7.50
per share; options to purchase a second tranche of 333,333 shares will vest on
the first Business Day when the Trailing Trading Price of the Common Stock
equals or exceeds $10.00 per share; and options to purchase a third tranche of
333,334 shares (or such smaller number of shares if the Second Signing Options
are not issued because the amendment to the 2008 Plan or the 2012 Plan is not
approved at the 2012 Meeting) will vest on the first Business Day when the
Trailing Trading Price of the Common Stock equals or exceeds $12.50 per share. 
The three tranches of the Signing Options (333,333 shares, 333,333 shares and
333,334 shares) shall vest sequentially, so that Signing Options shall first
vest from the 2008 Plan until no additional options under the 2008 Plan remain
available, and at that time, any remaining Signing Options that vest in
accordance with the terms of this Agreement shall be from the 2012 Plan, if
applicable.  Any vesting of a Signing Option will occur only if Executive is an
employee of the Company on the date the applicable performance goal described
above is achieved.  Any portions of the Signing Options that have not vested
before the third anniversary of the First Grant Date shall automatically
terminate on the third anniversary of the First Grant Date, unless the
termination date is extended as set forth below in the definition of “Trailing
Trading Price”; provided, however, that if the second tranche of the options
vest because the target Trailing Trading Price for the second tranche (that is,
$10.00) is met, then the remaining options will not automatically terminate on
the third anniversary of the Grant Date, but if those options have not vested by
the fourth anniversary of the Grant Date, then they shall automatically
terminate on the fourth anniversary of the Grant Date, unless the termination
date is extended as set forth below in the definition of “Trailing Trading
Price”.  If there is a Change of Control of the Company (as defined below),
before the third anniversary of the Grant Date, then all Signing Options shall
immediately vest, regardless of whether any target Trailing Trading Price
requirement has been met.

 

(iv)          Definitions.  For purposes of this Agreement, “Trailing Trading
Price” means the weighted average closing price per share of the Common Stock
for any trailing 90 Trading Days.  If any 90-Trading Day period begins within 90
Trading Days before the third or fourth anniversary of the Grant Date, then the
eligible vesting period will be extended by 90 Business Days.  “Trading Day”
means any day on which securities are traded on Nasdaq or any other securities
market on which the Common Stock is then traded.  “Business Day” means any day
other than (i) a Saturday or a Sunday or (ii) any other day on which banks
located in New York City are generally closed for business.  “Change in Control”
shall have the same meaning as is set forth in the 2008 Plan.

 

3

--------------------------------------------------------------------------------


 

(v)           Duration of Options.  All Signing Options that have vested shall
remain exercisable over the full life of the option in accordance with the terms
of the 2008 Plan or the 2012 Plan, as applicable; provided, however, that if
Executive’s employment is terminated for Cause (as defined in paragraph 4), then
all Signing Options, whether or not vested, shall terminate as of the date of
the termination of Executive’s employment.

 

(d)           Reimbursement of Expenses.  The Company shall reimburse Executive
for all reasonable expenses incurred by him in the course of performing his
duties under this Agreement consistent and in accordance with the Company’s
policies with respect to travel, entertainment and other business expenses,
subject to the Company’s requirements with respect to reporting and
documentation of such expenses.

 

4.             Term and Severance Benefits.

 

(a)           Employment Period.  The Employment Period shall continue until the
date of Executive’s resignation, death or disability as defined (including any
waiting or qualifying period) in the long-term disability insurance maintained
by the Company for Executive or until the Board terminates Executive’s
employment.

 

(b)           Benefits if Termination Without Cause or for Good Reason.  If
Executive’s employment is terminated by the Company without Cause, or if
Executive terminates his employment with Good Reason (each as defined below), he
shall be entitled to receive a lump sum payment (“Severance Payment”) equal to
the amounts set forth below.  Executive will be entitled to receive the
applicable Severance Payment only if he has not breached and does not breach any
of the provisions of paragraphs 5 and 6 of this Agreement and only if Executive
has executed and delivered to the Company a general release in form and
substance reasonably satisfactory to the Company within 10 days after the
termination of Executive’s employment and Executive does not subsequently revoke
any portion of the release and the release is fully enforceable against and not
revocable by Executive on the payment date described in the following sentence. 
The lump sum payment payable under this paragraph 4(b) will be paid by the
Company to Executive on the date that is six months following the date on which
Executive incurs a “separation from service” (“Separation From Service”) within
the meaning of Section 409A of the Code and the Internal Revenue Service and
Department of Treasury rules and regulations issued thereunder
(“Section 409A”).  For purposes of this Agreement, the Severance Payment shall
be: (i) if the termination occurs before the one-year anniversary of the
Effective Date, an amount equal to the excess of $1,200,000 over the amount of
Base Salary payable to Executive (before taking into account deductions for
customary withholding) from the Effective Date to the date of Executive’s
termination of employment and (ii) if the termination occurs on or after the
one-year anniversary of the Effective Date, an amount equal to one and one-half
(1.5) times Executive’s annual Base Salary in effect at the time of Executive’s
termination of employment.  By way of example only, with the intention of
clarifying the foregoing, (I) if Executive’s employment is terminated without
Cause after eight months of employment and Executive had $400,000 in gross Base
Salary payable during those eight months, Executive would receive $800,000 as a
Severance Payment, which is $1,200,000 minus $400,000, and (II) if Executive’s
employment is terminated without Cause after 13 months of employment, Executive
would receive $900,000 as a Severance Payment, assuming Executive’s annual Base
Salary in effect at that time is $600,000.  Executive also shall remain

 

4

--------------------------------------------------------------------------------


 

entitled to exercise any vested Signing Options prior to their expiration in
accordance with the 2008 Plan or 2012 Plan, as applicable.  In addition,
Executive shall be entitled to continue coverage for Executive and Executive’s
dependents under the Company’s group medical plan or group dental plan
(collectively, the “Group Health Plan”) under section 4980B of the Code and the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
and the Company will reimburse Executive for the full amount of the premiums
Executive pays for the COBRA coverage under the Group Health Plan for up to the
first 12 months Executive maintains the COBRA coverage.  Any reimbursements by
the Company to Executive required under this paragraph 4(b) shall be made on the
last day of each month Executive pays the amount required for the COBRA
coverage, for up to the first 12 months of COBRA coverage.

 

(c)           No Special Benefits for Other Terminations.  If Executive’s
employment is terminated for any reason other than as set forth in paragraph
4(b) above, Executive shall only be entitled to his Base Salary through the date
of termination of employment; provided, however, that if his employment is
terminated by his death or disability, (a) Executive or Executive’s
representative shall be entitled to exercise any vested Signing Options prior to
their expiration under the applicable award agreement, and (b) if Executive or
Executive’s surviving spouse elects to continue coverage under the Group Health
Plan under section 4980B of the Code and COBRA, the Company will reimburse
Executive or Executive’s spouse for the full amount of the premiums Executive or
Executive’s spouse pays for the COBRA coverage under the Group Health Plan for
up to the first 12 months Executive or Executive’s spouse maintains the COBRA
coverage.  Any reimbursements by the Company required under this paragraph
4(c) shall be made on the last day of each month Executive or Executive’s spouse
pays the amount required for the COBRA coverage, for up to the first 12 months
of COBRA coverage.

 

(d)           Termination of Other Benefits.  Except as set forth in this
Agreement, all of Executive’s rights to benefits and bonuses, except as required
by law (such as COBRA) or any applicable benefit plan, shall cease upon
termination of the Employment Period.

 

(e)           Definitions.  For purposes of this Agreement, “Cause” shall mean
(i) the indictment for, or charge by a governmental authority that is not
dismissed, the entering of a guilty plea or plea of no contest with respect to,
or the conviction of, a felony or a crime involving moral turpitude,
(ii) conduct that brings the Company or any of its subsidiaries into substantial
public disgrace or disrepute, (iii) the commission of any other act or omission
involving willful dishonesty, disloyalty or fraud with respect to the Company or
any of its subsidiaries, (iv) substantial and repeated failure, after reasonable
notice and opportunity to cure, to perform duties consistent with the office of
Executive as reasonably directed by the Board, (v) gross negligence or willful
misconduct with respect to the Company or any of its subsidiaries, or any breach
of paragraph 5 or 6 of this Agreement or (vi) the restatement of the Company’s
financial statements as a result of the Company’s determination that the
financial statements of the Company or any of its subsidiaries are inaccurate in
any material respect or that the Company or any subsidiary shall have committed
fraud with Executive’s knowledge in the preparation of those financial
statements.  In any determination as to whether or not Cause exists for
termination of Executive’s employment, the burden of proof in establishing Cause
shall be on the Company, and Executive shall not bear the burden of proof in
establishing the termination was without Cause.  For purposes of this Agreement,
“Good Reason” shall mean (i) the Company’s material breach of its obligations
under this Agreement or attempt to terminate this Agreement

 

5

--------------------------------------------------------------------------------


 

for Cause without the right to do so, (ii) removal, without the consent of
Executive in writing, from the office of President and Chief Executive Officer,
failure of Executive to be nominated as a director of the Company, failure of
the Company to cause the election of Executive as a director of the Company, or
any material reduction in Executive’s authority or responsibility, other than as
a result of a valid termination for Cause, (iii) the movement of the chief
executive office of the Company more than 50 miles from its current location,
unless Executive shall approve thereof, and (iv) the failure to provide to
Executive any applicable employee benefit or any indemnification protection
provided to other senior executive officers of the Company, unless Executive
shall approve thereof.

 

(f)            Board Membership and Resignation.  With respect to all regular
elections of directors of the Company during the Employment Period, the Company
shall nominate, and use its reasonable efforts to cause the election of,
Executive to serve as a member of the Board.  If Executive’s employment is
terminated for any reason, whether by Executive or the Board, and at the time of
the termination Executive is a member of the Board, then that termination shall
be deemed to be Executive’s resignation from the Board without further action by
the Company or Executive.

 

5.             Confidential Information.  Executive acknowledges that the
information, observations and data obtained by him prior to the date of this
Agreement and after the date of this Agreement while employed by the Company
concerning the business or affairs of the Company and its subsidiaries
(“Confidential Information”) are the property of the Company and its
subsidiaries.  Therefore, Executive agrees that he shall not disclose to any
unauthorized person or use for his own purposes any Confidential Information
without the prior written consent of the Board, unless and to the extent that
the aforementioned matters become generally known to and available for use by
the public other than as a result of Executive’s acts or omissions.  Executive
shall deliver to the Company at the termination of the Employment Period, or at
any other time the Company may request, all memoranda, notes, plans, records,
reports, computer tapes, printouts and software and other documents and data
(and copies thereof) relating to the Confidential Information or the business of
the Company or any subsidiary which he may then possess or have under his
control.

 

6.             Non-Compete, Non-Solicitation.

 

(a)           Non-Compete.  In further consideration of the compensation to be
paid to Executive under this Agreement, Executive acknowledges that in the
course of his employment with the Company he will become familiar with the
Company’s and its subsidiaries’ trade secrets and with other Confidential
Information and that his services have been and shall be of special, unique and
extraordinary value to the Company and its subsidiaries.  Therefore, Executive
agrees that, during the Noncompete Period (as defined below), except as
otherwise agreed by the Board, he shall not directly or indirectly own any
interest in, manage, control, participate in, consult with, render services for,
or in any manner engage in any business competing with the businesses of the
Company or its subsidiaries, as those businesses exist or are in process on the
date of the termination of Executive’s employment, within any geographical area
in which the Company or its subsidiaries engage or plan to engage in such
businesses.  Nothing in this paragraph 6 shall prohibit Executive from being a
passive owner of not more than 2% of the outstanding stock of

 

6

--------------------------------------------------------------------------------


 

any class of a corporation which is publicly traded, so long as Executive has no
active participation in the business of such corporation.

 

(b)           Non-Solicitation.  During the Noncompete Period, Executive shall
not directly or indirectly through another entity (i) induce or attempt to
induce any employee of the Company or any subsidiary to leave the employ of the
Company or such subsidiary, or in any way interfere with the relationship
between the Company or any subsidiary and any employee thereof, (ii) hire any
person who was an employee of the Company or any subsidiary at any time during
the Employment Period or (iii) induce or attempt to induce any customer,
supplier, licensee, licensor, franchisee or other business relation of the
Company or any subsidiary to cease doing business with the Company or such
subsidiary, or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation and the Company or any
subsidiary (including, without limitation, making any negative statements or
communications about the Company or its subsidiaries).

 

(c)           Reformation.  If, at the time of enforcement of this paragraph 6,
a court shall hold that the duration, scope or area restrictions stated herein
are unreasonable under circumstances then existing, the Company and Executive
agree that the maximum duration, scope or area reasonable under such
circumstances shall be substituted for the stated duration, scope or area and
that the court shall be allowed to revise the restrictions contained herein to
cover the maximum period, scope and area permitted by law.  Executive agrees
that the restrictions contained in this paragraph 6 are reasonable.

 

(d)           Specific Performance.  Because Executive’s services are unique and
because Executive has access to Confidential Information, the Company and
Executive agree that money damages would not be an adequate remedy for any
breach of this Agreement.  In the event of the breach or a threatened breach by
Executive of any of the provisions of this paragraph 6, the Company, in addition
and supplementary to other rights and remedies existing in its favor, may apply
to any court of law or equity of competent jurisdiction for specific performance
or injunctive or other relief in order to enforce or prevent any violations of
the provisions hereof (without posting a bond or other security).  In addition,
in the event of a proven breach or violation by Executive of this paragraph 6,
the Noncompete Period shall be tolled until the breach or violation has been
duly cured.

 

(e)           Definition.  For purposes of this Agreement, “Noncompete Period”
shall mean the period beginning on the Effective Date and ending on the date
that is 18 months following the date of termination.

 

7.             Repayment of Benefits.  If at any time the Company restates its
financial statements because it shall be determined that the financial
statements of the Company or any of its subsidiaries that are prepared after the
first anniversary of the Effective Date are inaccurate in any material respect
or that the Company shall have committed fraud in the preparation of those
financial statements that are prepared after the first anniversary of the
Effective Date, then Executive shall immediately repay the Company the value of
all benefits received by him pursuant to this Agreement or otherwise and derived
from the inaccuracy or fraud.  The Company acknowledges that no portion of the
Base Salary is subject to the repayment provisions of this paragraph 7. 
Executive acknowledges and agrees that this remedy is reasonable and is in

 

7

--------------------------------------------------------------------------------


 

addition to any other remedy that the Company may have, pursuant to this
Agreement, at law or in equity.

 

8.             Executive’s Representations.  Executive represents and warrants
to the Company that (a) the execution, delivery and performance of this
Agreement by Executive do not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Executive is a party or by which he is bound, (b) Executive is
not a party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other person or entity and (c) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of Executive, enforceable in accordance with
its terms.  Executive acknowledges and represents that he has consulted with
independent legal counsel regarding his rights and obligations under this
Agreement and that he fully understands the terms and conditions contained
herein.

 

9.             The Company’s Representations.  The Company represents and
warrants to Executive that (a) the execution, delivery and performance of this
Agreement have been duly authorized by all requisite action on the part of the
Company and do not and shall not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order or decree to which the
Company or any of its subsidiaries is a party or by which any of them is bound
and (b) upon the execution and delivery of this Agreement by Executive, this
Agreement shall be the valid and binding obligation of the Company, enforceable
in accordance with its terms.

 

10.           Survival.  Paragraphs 4, 5 and 6 and paragraphs 10 through 19
shall survive and continue in full force in accordance with their terms
notwithstanding any termination of the Employment Period.

 

11.           Notices.  Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, or mailed by first class mail,
return receipt requested, to the recipient at the address below indicated:

 

Notices to Executive:

Brady Churches

7489 Lambton Park Rd.

New Albany, OH 43054

 

Notices to Company:

Tuesday Morning Corporation

6250 LBJ Freeway

Dallas, TX 75240

Attention: Chairman of the Compensation Committee of the Board of Directors

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when so delivered
or mailed.

 

8

--------------------------------------------------------------------------------


 

12.           Section 409A.  This Agreement shall be interpreted and
administered in compliance with Section 409A.

 

13.           Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other jurisdiction, but this Agreement shall be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein.

 

14.           Complete Agreement.  This Agreement embodies the complete
agreement and understanding between the Company and Executive with respect to
the subject matter of this Agreement and supersedes and preempts any prior
understandings, agreements or representations by or between the parties, written
or oral, which may have related to the subject matter of this Agreement in any
way.

 

15.           No Strict Construction.  The language used in this Agreement shall
be deemed to be the language chosen by the Company and Executive hereto to
express their mutual intent, and no rule of strict construction shall be applied
against any party.

 

16.           Counterparts.  This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

 

17.           Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive, the Company and their
respective heirs, successors and assigns, except that Executive may not assign
his rights or delegate his obligations hereunder without the prior written
consent of the Company.

 

18.           Choice of Law.  All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by, and construed in accordance with, the laws of the State of
Texas, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Texas or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Texas.

 

19.           Amendment and Waiver.  The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement.

 

 

 

TUESDAY MORNING CORPORATION

 

 

 

 

Dated: September 1, 2012

By:

/s/ Stephanie Bowman

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

Dated: August 31, 2012

/s/ Brady Churches

 

BRADY CHURCHES

 

10

--------------------------------------------------------------------------------